Citation Nr: 0413559	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-08 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 22, 
2001 for an increased rating of 70 percent for PTSD.

3.  Entitlement to an effective date earlier than January 22, 
2001 for a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In March 2004, the veteran was informed by the Board that VA 
has revoked the authority of Mr. R. Edward Bates to represent 
VA claimants effective July 28, 2003.  The veteran was 
informed that therefore Mr. Bates, who had represented the 
veteran, could no longer represent him and what choices he 
had and what he needed to do.  The veteran responded and 
chose the American Legion as his new representative.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.


REMAND

Here, the veteran's former attorney contended that the 
veteran is entitled to an effective date earlier than January 
22, 2001 for both his 70 percent rating for PTSD and for a 
TDIU.  He claimed that the veteran filed a notice of 
disagreement (NOD) with an April 1996 rating decision, which 
granted an increased rating of 50 percent for the veteran's 
PTSD effective July 10, 1995; that a statement of the case 
(SOC) was never issued; and that, as a result, that rating 
decision did not become final, rendering later decisions 
invalid.  Consequently, he asserted that the veteran is 
entitled to an effective date for a 70-percent rating for 
PTSD of September 11, 1995, the date of a VA hospital 
admission.  Alternatively, he claims that VA's termination on 
April 14, 1997 of the veteran's vocational rehabilitation 
benefits, a June 1997 VA hospital discharge summary that 
indicated the veteran was unable to work with others, or 
other VA treatment records could constitute an informal 
claim(s) for a TDIU.  The veteran's current representative 
asserts that the veteran has been unemployable at least since 
April 20, 1998, the date of another VA hospital admission.

Background

In June 1993, the veteran asked to reopen his service 
connection claim for PTSD.  In September 1994, the veteran 
testified at an RO hearing and VA also received a request 
from the Social Security Administration (SSA) for VA 
treatment records to support of an application for disability 
benefits.  In a December 1994 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent rating, 
effective from June 14, 1993.  That decision also granted a 
temporary total rating (TTR) based on hospitalization for 
PTSD under 38 C.F.R. § 4.29, effective from April 6, 1994 
through May 31, 1994.  A March 1995 VA hospital report 
reflects that the veteran was admitted to the VA Substance 
Abuse Treatment Program (SATP) for treatment for the use of 
alcohol to forget the past, manage nightmares and intrusive 
thoughts about Vietnam and PTSD.  Subsequently, in a 
September 1995 rating decision, the RO continued the 
veteran's 30 percent rating for PTSD based on July 1995 VA 
hospital records.  A July 1995 hospital summary report 
reflects that the veteran was admitted because of depression, 
suicidal thoughts and complaints of flashbacks and nightmares 
while awaiting admission into the VA PTSD Program and that he 
had been unemployed for the past two years.

On September 11, 1995, the veteran was admitted into the in-
patient PTSD Program.  He reported that his PTSD symptoms had 
worsened in the past three years and was characterized by 
significant hypervigilance, trouble being in crowded places, 
trouble with relationships, isolation and trouble maintaining 
a job.  During his stay, the veteran exhibited significant 
symptoms of both anxiety and depression with occasional panic 
attacks and severe PTSD symptomatology.  The report reflects 
that the veteran was unemployed and homeless.  In a letter 
dated October 2, 1995, the RO notified the veteran of the 
September 1995 decision and his appellate rights.

In March 1996, the RO granted another TTR for hospitalization 
under 38 C.F.R. § 4.29 for the period from September 11 
through December 31, 1995, with the veteran's PTSD rating 
reverting back to 30 percent effective January 1, 1996.  In 
March 1996, the veteran filed an NOD to the September 1995 
rating decision.  The following month, the RO issued an SOC 
with regard to an increased rating in excess of 30 percent 
for PTSD.  Concurrently, the RO issued a rating decision 
assigning a 50 percent rating for PTSD, effective from July 
20, 1995.  The veteran did not perfect his appeal to the 
September 1995 decision and it became final.

On March 31, 1997, the veteran filed an NOD with regard to 
the April 1996 rating decision, indicating that his VA 
records showed that he had severe social and interpersonal 
impairment and isolated himself.

In an April 14, 1997 letter, VA terminated the veteran's 
vocational rehabilitation program apparently due to the 
severity of his PTSD symptoms and his nonservice-connected 
back problems.  In April 1997, the veteran requested an 
increase in his PSTD based, in part, on VA's termination of 
his vocational rehabilitation benefits.  

In May 1997, the veteran was re-admitted into the in-patient 
PTSD Program.  VA treatment records between May and November 
1997 show that the veteran was using alcohol to relieve his 
PTSD symptoms, which were worsening.  In June 1997, the 
veteran filed a claim for a TDIU, highlighting his hospital 
report noting that he had trouble finding a job.

In a January 1998 rating decision, issued by the RO in 
February 1998, the veteran's 50 percent rating for PTSD was 
continued and he was granted a nonservice-connected pension.

In an August 1998 rating decision, the RO granted another TTR 
under 38 C.F.R. § 4.29 for hospitalization for the period 
from April 20 to May 31, 1998.

In an April 2000 rating decision, issued in May 2000, the RO 
continued the veteran's 50 percent rating for PTSD and denied 
his claim for a TDIU.  

On January 22, 2001, the RO received an increased rating/TDIU 
claim from the veteran.  Later, the RO received an SSA report 
of earnings for the veteran, which showed earnings of about 
$47 in 1995, $310 in 1996, and $118 in 1997.  A May 2001 VA 
examiner essentially stated that the veteran was unable to 
maintain gainful employment as a result of his PTSD.  In a 
June 2001 rating decision, the subject of this appeal, the RO 
assigned a 70 percent rating for PTSD and granted a TDIU to 
the veteran, finding that he was unemployable due to his 
PTSD, effective from January 22, 2001, the date of claim.  In 
August 2001, the veteran filed an NOD with regard to the 
effective date for both the 70 percent rating and the TDIU.  

Legal Criteria

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R. 
§ 3.400(o) (2003).  A claim for a TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420 (1999).  A TDIU claim is an alternate way to obtain 
a total disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See, e.g., Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Norris, 
12 Vet. App. 413; VAOPGCPREC 12-2001 (July 6, 2001).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2003).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c).  
Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2003).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b).  See Servello v. Derwinski, 3 
Vet. App. 196, 200 (1992) (holding that a VA examination 
report constituted an informal claim for a TDIU).  VA must 
look to all communications from a claimant that may be 
interpreted as applications or claims -- formal and informal 
-- for benefits and is required to identify and act on 
informal claims for benefits.  Id. at 198.  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

A TDIU may be assigned where the schedular rating for the 
service-connected disabilities is less than 100 percent when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2003).  
The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2003), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. 
§ 4.16(a) (2003), provide for a TDIU when, due to service-
connected disability, a veteran is unable to secure or follow 
a substantially gainful occupation, and has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

Normally, the effective date assignable for an increased 
rating and/or a TDIU rests on two separate, relatively simple 
determinations.  See 38 C.F.R. § 3.400(o)(1) and (2).  First, 
there needs to be a finding as to the date on which the 
appellant initiated his increased rating/TDIU claim by formal 
or informal claim.  Second, there needs to be a finding 
regarding on what date the medical evidence of record showed 
that the appellant's entitlement to a higher rating or a TDIU 
arose, that is, at what point in time in the case of a TDIU 
did his service-connected disabilities, alone, render him 
unable to secure or follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 5111(b) (West 2002); 38 C.F.R. 
§§ 3.151, 3.400(o), 4.15, 4.16 (2003).

Analysis

In this case, the RO has determined that a VA Form 21-8940 
submitted by the appellant and received on January 22, 2001, 
constituted a formal claim for an increased rating in excess 
of 50 percent for PTSD and a TDIU.  

The Board points out, however, that as the veteran's former 
attorney contended the April 1996 rating decision assigning a 
50 percent rating never became final.  Within the one-year 
period allotted, in March 1997, the veteran filed an NOD 
indicating his disagreement with the assigned 50 percent 
rating and an intention to appeal that denial.  See 38 C.F.R. 
§ 20.201 (2003).  As a SOC responding to the March 1997 NOD 
to the April 1996 rating decision was not issued, the Board 
concludes that the April 1996 decision is not final for the 
purpose of establishing the effective date of the veteran's 
increased rating/TDIU claim.  See Tablazon v. Brown, 8 Vet. 
App. 359 (1995) (where appellant submitted a timely NOD with 
a rating decision, but was never issued an SOC in response to 
his NOD, VA has failed to procedurally comply with 
statutorily mandated requirements, and the claim does not 
become final for purposes of appeal to the Court); 38 
U.S.C.A. § 7105 (West 2002).  

The Board concludes that the failure to provide the veteran 
with an SOC following receipt of the March 1997 NOD was a 
failure to comply with a mandated requirement and rendered 
nonfinal the April 1996 rating decision and subsequent 
decisions relating to an increased rating for PTSD or a TDIU.  
See Tablazon, 8 Vet. App. at 361.  In order to correct the 
error described above, the RO needs to readjudicate the issue 
of entitlement to a rating in excess of 50 percent for PTSD.  
The criteria for diagnosing and evaluating psychiatric 
disorders were changed.  See 61 Fed. Reg. 52,695, 52,695-
52,702 (Nov. 7, 1996) (codified at 38 C.F.R. §§ 4.125-4.130 
(2003)).  With respect to this claim, the RO should 
specifically and expressly consider the claim under the 
rating criteria in effect both prior to and as of November 7, 
1996, applying the version more favorable to the veteran 
after the effective date of the regulatory change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).  

The Board notes that, under the former rating criteria, where 
the only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.16 (c) 
(1996).  The Board observes that 38 C.F.R. § 4.16 (c) was 
deleted from VA's Schedule for Rating Disabilities (Rating 
Schedule), effective November 7, 1996 with the amendments to 
the Rating Schedule.  That notwithstanding, section 4.16(c) 
is still for consideration in this case, as the veteran's 
claim for an increased rating was filed before the regulatory 
change occurred.  The Board also notes that the United States 
Court of Appeals for the Federal Circuit in Allen v. 
Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001), concluded 
that 38 U.S.C.A. § 1110 does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability (PTSD) or use of an alcohol or drug 
abuse disability as evidence of the increased severity of a 
service-connected disability (PTSD).  Thus, if the veteran's 
substance abuse problems are a symptom of his service-
connected PTSD, those symptoms should be considered in 
evaluating the severity of the veteran's PTSD.  After 
issuance of the SOC, the veteran must be notified that he has 
60 days after issuance of the SOC to file a substantive 
appeal with the RO to perfect an appeal as to this issue.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); see also 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.303 
(2003).  

The RO must also readjudicate the veteran's claim of 
entitlement to an effective date earlier than January 22, 
2001 for the grant of a 70 percent rating for PTSD and a 
TDIU, because the outcome of that claim could be affected by 
the outcome of his claim for an increased rating.  See 
Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet. App. 180 (1991), as these claims are 
"inextricably" intertwined.  In so doing the RO must review 
the record to ascertain whether, prior to that date, the 
veteran warranted a higher rating for his PTSD and/or 
unemployability was factually ascertainable and that there 
was an informal claim for a TDIU of record, including a VA 
hospital, examination or treatment record or any 
communication received from the veteran evidencing a belief 
in entitlement to that benefit.  38 C.F.R. §§ 3.1(a), 
3.157(b); Servello, 3 Vet. App. at 199.

The Veterans Claims Assistance Act of 2000 (VCAA) became 
effective on November 9, 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  On 
remand, the RO should also ensure compliance with the notice 
and duty to assist provisions of the VCAA.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In particular, the RO has not notified the 
veteran of what evidence he needs to establish his earlier 
effective date claim nor indicated what evidence VA has 
obtained and/or plans to obtain.  See Huston v. Principi, 17 
Vet. App. 195 (2003).  Since it appears that the veteran 
applied for SSA disability benefits, the RO should attempt to 
obtain copies of any SSA records.

Accordingly, the issue of an increased rating in excess of 50 
percent for PTSD is remanded back to the RO for the issuance 
an SOC and the veteran's earlier effective date claim for the 
issuance of a supplemental statement of the case.  See 38 
C.F.R. §§ 19.29, 19.31 (2003).  

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The RO should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
for disability benefits from the Social 
Security Administration filed by the 
veteran.  If records are unavailable, the 
Social Security Administration should so 
indicate.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.159 and 3.326(a)); as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)), and 
the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  In particular, the RO should 
inform the veteran of the type of 
evidence required from him to 
substantiate his claims.  The claims file 
must include documentation that there has 
been compliance with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issues on appeal.

3.  After completion of 1 and 2 above, 
the RO should issue the veteran and his 
representative a statement of the case as 
to the issue of entitlement to an 
increased rating in excess of 50 percent 
for PTSD.  In readjudicating the claim, 
the RO should consider the claim under 
the rating criteria in effect both prior 
to and as of November 7, 1996, including 
38 C.F.R. § 4.16(c) (1996), and, if the 
veteran's substance abuse problems are a 
symptom of his service-connected PTSD, 
those symptoms should be considered in 
evaluating the severity of the veteran's 
PTSD under Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  The veteran 
should be apprised of his right to submit 
a substantive appeal within 60 days of 
notification and to have his claim 
reviewed by the Board.  The RO should 
allow the veteran and his representative 
the requisite period of time for a 
response.

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to an effective date 
earlier than January 22, 2001 for the 
grant of a 70 percent rating for PTSD and 
a TDIU.  In so doing the RO must review 
the record to ascertain whether, prior to 
that date, there was an earlier informal 
claim for a TDIU of record.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




